DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 10-27-21.
Claim 1 is amended.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (US 6166888).
	Re Claim 1, Tsuda show and disclose
A flexible printed circuit board which includes a base film (flexible resin film 100, fig. 3 and 5a) having an insulating property and a conductive pattern (bonding pads 102, fig. 3 and 5a) laminated on one surface of the base film, and has a terminal connecting area (terminal area of bonding pads 102, fig. 3 and 5a) toward one end edge of the conductive pattern, the flexible printed circuit board comprising: 
a reinforcement member (reinforcing plate 13, fig. 5) laminated on an opposite surface of the base film, the reinforcement member including one or more portions that overlap an entirety of the terminal connecting area (fig. 5a) in a plan view normal to the opposite surface of the base film, 
wherein the reinforcement member has one or more lines of hollow holes (104-1 and 104-2, fig. and 5) aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area (fig. 3 and 5a) in the plan view normal to the opposite surface of the base film.
Re Claim 2, Tsuda show and disclose
The flexible printed circuit board as claimed in claim 1, wherein the aligning hollow holes are configured as a plurality of round holes (fig. 5a).
Re Claim 4, Tsuda show and disclose
The flexible printed circuit board as claimed in claim 2, wherein diameters of the round holes are all equal (fig. 5a).
Re Claim 9, Tsuda show and disclose
The flexible printed circuit board as claimed in claim 1, comprising one or more connection terminals on the terminal connecting area (fig. 3 and 5a), wherein the connection terminals are made of metal (bonding pads 102, fig. 3 and 5).
Re Claim 11, Tsuda show and disclose
The flexible printed circuit board as claimed in claim 2, comprising one or more connection terminals on the terminal connecting area (fig. 3 and 5a), wherein the connection terminals are made of metal (bonding pads 102, fig. 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al.
Re Claim 3, Tsuda show and disclose
The flexible printed circuit board as claimed in claim 2, 
Tsuda and disclosed claimed invention, except for wherein a diameter of the round holes is greater than or equal. to 0.3 mm and less than or equal to 10 
Re Claim 5, Tsuda show and disclose
The flexible printed circuit board as claimed in claim 2, 
Tsuda and disclosed claimed invention, except for wherein an average interval between the round holes in the width direction is greater than or equal to 0.4 mm and less than or equal to 10 mm, since Tsuda disclose the distance between two screws close the width of the flexible circuit board, and a flexible circuit board with a width greater than or equal to 0.4 mm and less than or equal to 10 mm (very board range of limitation for width of a flexible circuit board) are well-known and very common in the art, therefore, it would have been obvious to one having ordinary skill in the art to use interval between two screw holes greater than or equal to 0.4 mm and less than or equal to 10 mm, in order to use the screw holes for a general size (width) flexible circuit board for the electronic device.
Allowable Subject Matter
Claims 6-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the reinforcement member has two lines of hollow holes which include first hollow holes and second hollow holes disposed alongside the first hollow holes toward the one end edge.
Claim 10 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the reinforcement member has two lines of hollow holes which include first hollow holes and second hollow holes disposed alongside the first hollow holes toward the one end edge.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 6, 10 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180027673-A1 US-20180019417-A1 US-20170303395-A1 US-20170181282-A1 US-20160211599-A1 US-20160204534-A1 US-20150136448-A1 US-20150102874-A1 US-20140043577-A1 US-20090023324-A1 US-20100291790-A1 US-20160204532-A1 US-20160204531-A1 US-20160198572-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848